IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA

IN THE MATTER OF
THE ELECTRONIC FILING OF PUBLIC
TRANSCRIPTS ADMINISTRATIVE ORDER

No. 08-AO-0009-P

 

At its September 2007 session, the Judicial Conference of the United States
(“Judicial Conference”) approved a new policy (“Policy”) to make electronic transcripts
of court proceedings available to the public. In relevant part, the policy provides:

a. A transcript provided to a court by a court reporter or
transcriber will be available at the office of the clerk of
court for inspection only, for a period of 90 days after it
is delivered to the clerk;

b. During the 90-day period, a copy of the transcript may
be obtained from the court reporter or transcriber at the
rate established by the Judicial Conference, the
transcript will be available within the court for internal
use, and an attorney who obtains the transcript from the
court reporter or transcriber may obtain remote
electronic access to the transcript through the court’s
CM/ECF system for purposes of creating hyperlinks to
the transcript in court filings and for other purposes; and

c. After the 90-day period has ended, the filed transcript
will be available for inspection and copying in the
clerk’s office and for download from the court’s
CM/ECF system through the judiciary’s PACER
system.
JCUS-SEP 07, pp. 12.
The United States District Court for the Northern District of lowa (“Court”) will

adhere to the Policy in a mamner consistent with the Judicial Conference’s written guidance

Case 5:20-cv-04003-CJW-MAR Document 100 Filed 04/30/21 Page 1 of 6
and the privacy provisions of the E-Government Act of 2002, Pub. L. 107-347, 116 Stat.
2899 (Dec. 17, 2002), Federal Rule of Civil Procedure 5.2, Federal Rule of Criminal
Procedure 49.1, Local Rule 10.h, and Local Criminal Rule 7.1. Accordingly, the Court

adopts the following specific procedures for electronic transcripts:

1.

The Clerk of Court will create an email address for the receipt of electronic
transcripts of court proceedings, and will inform court reporters of this address.
After completing a transcript of a court proceeding, the court reporter must promptly
email an unredacted electronic copy of the transcript to the Clerk of Court in “ .pdf”
format.

The Clerk of Court will file the unredacted electronic transcript through the Court’s
Case Management/Electronic Case Files (*CM/ECF”) system. i The Clerk of Court
will not immediately make the electronic transcript available for general, remote
public access through CM/ECF, but for 90 calendar days after the filing of the
unredacted electronic transcript in CM/ECF (“the 90-day period”), the Clerk of
Court will ensure that access to the electronic transcript is available only to the
following four categories of individuals: (a) court employees; (b) members of the
public at public terminals in the offices of the Clerk of Court; (c) persons or entities
that have purchased the transcript from the court reporter; and (d) other persons or
entities as directed by the court.

During the 90-day period, members of the public who have not purchased the
transcript from the court reporter may inspect the electronic transcript at public
terminals in the offices of the Clerk of Court, but they may not copy or print the

transcript.

 

1 The Clerk of Court will file electronic transcripts of sealed court proceedings in

accordance with the standard procedures for filing sealed documents.

2

Case 5:20-cv-04003-CJW-MAR Document 100 Filed 04/30/21 Page 2 of 6

 
5. The Clerk of Court will notify the parties of the filing of the unredacted electronic
transcript in the normal course,” and will attach a copy of this Administrative Order
to the notification.

6. If the transcript contains any of the following personal identifiers—(a) a Social
Security number; (b) a financial account number; (c) the name of a minor child;
(d) a date of birth; or (e) in a criminal case, an individual’s home address
(collectively, “the listed personal identifiers”)—the parties must, within 21 calendar
days of the filing of the unredacted electronic transcript, serve and file a request for
redaction (“Request for Redaction”) requesting that the personal identifiers be
redacted from the transcript. In a Request for Redaction, the parties may request
redaction only of the listed personal identifiers. A party filing a Request for
Redaction must immediately send a copy of the Request to the court reporter.

7. If a party wants the court reporter to redact other information from the transcript,
the party must, within 21 calendar days of the filing of the unredacted electronic
transcript, serve and file a motion asking that the redactions be made to the transcript
(“Motion for Redaction”). A party filing a Motion for Redaction must immediately
send a copy of the Motion to the court reporter. If a Motion for Redaction is filed,
the Clerk of Court will not release the electronic transcript for general, remote
public access through CM/ECF until the Court has ruled upon the motion, even if
the 90-day period has expired. When the Court rules upon a Motion for Redaction,
the Clerk of Court will send a copy of the ruling to the court reporter.

8. A party filing a Request for Redaction or a Motion for Redaction must specify, by

page and line number, the specific portions of the electronic transcript the party

 

For example, the Clerk of Court will transmit a notice to the parties via the Notice
of Electronic Filing through CM/ECF, unless the parties are not registered for CM/ECF,
in which case manual notice will be provided.

3

Case 5:20-cv-04003-CJW-MAR Document 100 Filed 04/30/21 Page 3 of 6

 
wants redacted, and also must indicate precisely how such portions of the electronic
transcript should be redacted.°

9. Within (a) 31 calendar days after the filing of the unredacted electronic transcript,
or (b) 10 calendar days after the ruling by the Court on any Motion for Redaction,
whichever is later, the court reporter must perform the redactions in any Request for
Redaction, and any additional court-ordered redactions, and email a redacted version
of the electronic transcript to the Clerk of Court in “.pdf” format. The title page of
this redacted electronic transcript must indicate that it is a “REDACTED
TRANSCRIPT.” At the conclusion of the transcript, the court reporter must insert
the following certification: “I certify that the foregoing is a correct copy of the
transcript originally filed with the Clerk of Court on [date], incorporating redactions
of personal identifiers and any other redactions ordered by the Court, in accordance
with Administrative Order [number]. nf

10. The Clerk of Court will file the redacted electronic transcript as an attachment to the
unredacted electronic transcript in CM/ECF. The Clerk of Court will notify the
parties of the filing of the redacted transcript in the normal course.

11. After (a) the expiration of the 90-day period, or (b) the filing of a redacted
electronic transcript by the Clerk of Court in accordance with paragraph 10, above,
whichever is later, the Clerk of Court will make the redacted electronic transcript

available for general, remote public access through CM/ECF via PACER, and also

 

3 For example, if a party wishes to redact the Social Security number XXX-XX-XXXX
appearing on page 12, line 9 of a transcript, the party might state: “Redact the Social
Security number on page 12, line 9, to read xxx-xx-6789.” The Request should not
disclose a listed personal identifier.

4 woe . .
The court reporter must ensure that the addition or deletion of text in the redacted
electronic transcript preserves the integrity of the lines and page numbers from the
unredacted electronic transcript.

Case 5:20-cv-04003-CJW-MAR Document 100 Filed 04/30/21 Page 4 of 6

 
will make it available for inspection, copying, and printing at public terminals in
offices of the Clerk of Court.

12. After the expiration of the 90-day period, if no party has filed a Request for
Redaction or a Motion for Redaction, the Clerk of Court will make the unredacted
electronic transcript available for general, remote public access through CM/ECF
via PACER.

13. Anyone may purchase a copy of the transcript from the court reporter before it is
made available for general, remote public access through CM/ECF via PACER.
The Clerk of Court will make the electronic transcript available to the purchaser
upon being notified of the purchase by the court reporter.

This Administrative Order applies to all transcripts of proceedings filed on or after
May 15, 2008. In accordance with 28 U.S.C. § 753(b), the court reporter must continue
to provide certified written transcripts of court proceedings to the Clerk of Court.
Nothing in this Administrative Order is intended to create a private right of action
against court reporters, the Clerk of Court, or the Court for any failure to redact required
information or for any errors associated with such redaction. Counsel—not court reporters,
the Clerk of Court, or the Court--are responsible for redaction of the listed personal
identifiers.

Counsel appointed under the Criminal Justice Act may claim compensation, at the
applicable rate, for time spent and costs incurred in reviewing unredacted electronic
transcripts and in preparing a Notice of Redaction, a Motion for Redaction, and appropriate

related motions and responses to motions.

Case 5:20-cv-04003-CJW-MAR Document 100 Filed 04/30/21 Page 5 of 6

 
IT IS SO ORDERED.
DATED this 30th day of June, 2008.

DHL Mende ws. Paste

 

LIMDA R. READE / MARK W. BENNETT
CHIEF JUDGE, U.S. DISTRICT COURT JUDGE, U.S. DISTRICT COURT
NORTHERN DISTRICT OF IOWA NORTHERN DISTRICT OF IOWA

4 —_

fey .
EDWARD J. MCMANUS DONALD E. O’BRIEN
SENIOR JUDGE, U.S. DISTRICT COURT SENIOR JUDGE, U.S. DISTRICT COURT

SM [Me 2

 

 

JON S. SCOLES PAUL A. ZO§S
MAGISTRATE JUDGE CHIEF MAGISTRATE JUDGE
U.S. DISTRICT COURT U.S. DISTRICT COURT

Case 5:20-cv-04003-CJW-MAR Document 100 Filed 04/30/21 Page 6 of 6

 
